Almost Family, Inc. Steve Guenthner (502) 891-1000 FOR IMMEDIATE RELEASE Exhibit 99.1 February 25, 2015 Almost Family Reports Fourth Quarter and Full Year 2014 Results Announces Agreement to Acquire WillCare in a Separate Release Louisville, KY, February 25, 2015 – Almost Family, Inc. (Nasdaq: AFAM), a leading regional provider of home health nursing and personal care services, announced today its financial results for the three-months and year ended December 31, 2014.In a separate release today, the Company also announced an agreement to acquire the stock of WillCare which is the second largest acquisition in the Company’s history. As previously announced the Company is now, for the first time, reporting operating results for its new HealthCare Innovations segment segregated from Home Health operating results.Home Health operating results include the Company’s historical Visiting Nurse and Personal Care segments and unallocated corporate expenses.Earnings from continuing operations are reconciled to the Home Health operating level to provide added visibility for investors. Fourth Quarter Highlights: · Net service revenues of approximately $125 million · Net income attributable to Almost Family, Inc. of $4.7 million, $0.50 per diluted share · Adjusted earnings from home health operations (1) of $4.5 million, $0.47 per diluted share · Visiting Nurse segment net revenues of $95.7 million and record Personal Care segment revenues of $28.9 million · Acquired SunCrest home health operations incrementally added $0.18 to diluted EPS from continuing operations for the quarter · Same store efficiency gains improved diluted EPS by $0.04, partially offsetting the effects of Medicare rate cuts which reduced diluted EPS by $0.05 Full Year Highlights: · Record net service revenues of $495.8 million · Net income attributable to Almost Family, Inc. of $13.8 million, $1.45 per diluted share · Adjusted earnings from home health operations (1) of $17.1 million, $1.81 per diluted share · Record net revenues in all three segments: $380.8 million for Visiting Nurse, $112.5 million for Personal Care, and $2.5 million for Healthcare Innovations · Acquired SunCrest home health operations added $0.81 to diluted EPS from continuing operations for the year · Transition completed for the largest acquisition in the Company’s history · Same store efficiency gains improved diluted EPS by $0.31, more than offset the effects of Medicare rate cuts which reduced diluted EPS by $0.21 · Breakeven results for the Healthcare Innovations segment See “Non-GAAP Financial Measures - Adjusted Earnings from Home Health Operations” on page 12 WillCare Acquisition In a separate release today, Almost Family announced that it has signed a definitive agreement to acquire the stock of WillCare.WillCare, based in Buffalo NY, reported $72 million in revenue in 2014 with VN and PC branch locations in New York (11), Connecticut (3) and Ohio (1).The purchase price is expected to be between $46 and $53 million based on changes in earnings and working capital between now and the expected close sometime in the second half of FY2015 subject to New York approval.With this acquisition, Almost Family will operate over 230 branches across 15 states and its annual net revenue run rate is expected to approach the $600 million mark. The Company is reporting and commenting on the Willcare acquisition in a separate simultaneously released statement to provide clarity to investors on both its earnings and the transaction separately. Management Comments William Yarmuth, Chairman and Chief Executive Officer, made the following comments:“We are extremely pleased to continue the momentum of our recent activities with today’s announcements.In addition to our solid 2014 financial performance we are thrilled to announce the second largest transaction in our history, the acquisition of WillCare on the heels of wrapping up our integration of the SunCrest acquisition.We are excited to have the opportunity to welcome the employees, patients and referral sources of WillCare into our growing family of home health providers.” In recent releases the Company announced a $175 million expanded credit facility through 2020, a strategic investment in NavHealth a development stage health care technology company and the creation of its new “HealthCare Innovations” reporting segment to better highlight the value of its core home health operations separately from its innovation investments. Steve Guenthner, President, added: “Our results for the year reflect not only the successful integration of our 2013 acquisitions but also some very nice improvements in organic volume growth and cost controls that helped us partially mitigate the effect of on-going Medicare rate cuts and continue to drive earnings growth.The expansion of ACO’s, increased focus on inpatient hospital readmission penalties, bundled-payment initiatives and state-level developments, including moves to Medicaid managed care all point to increasing demand for home health services.Additionally, our M&A track record and capital market and industry relationships continue to position us as a consolidator in home health.” Yarmuth concluded: “To state the obvious, we are very optimistic about the future of home health care and Almost Family in particular.We feel the positive regulatory environment, successful integration of SunCrest, acquisition of WillCare, solid progress and relationships with Almost Family Reports Fourth Quarter and Full Year 2014 Results Page 2 February 25, 2015 governmental policy makers, increased access to capital and our commitment to innovation should all combine to fuel great optimism for the future of Almost Family.” Fourth Quarter Financial Results Almost Family reported fourth quarter results that included a full quarter of operating results for the following acquisitions, as compared to results for the fourth quarter of 2013: · The December 6, 2013 acquisition of SunCrest incrementally added $24.7 million to revenue ($21.1 million VN and $3.6 million PC) and $0.18 to diluted EPS from continuing operations, as compared to the same period in the prior year. · The October 4, 2013 acquisition of a 61.5% interest in Imperium lowered diluted EPS from continuing operations by $0.01. · A benefit from one-time deal, transition and other approximated $0.7 million ($0.04 per diluted share), as a $1.0 million insurance recovery of previously incurred defense costs more than offset deal costs, primarily related to WillCare. Improved cost controls, in particular tighter adherence to agency-level labor staffing standards, improved the efficiency of care delivery lowering labor costs on improving volumes improving diluted EPS by $0.04 as compared to the same quarter of last year. Excluding acquired revenue, Medicare rate cuts from 2014’s rebasing reduced revenue and operating income by $0.9 million and diluted EPS from continuing operations by $0.05.VN segment Medicare admissions increased organically by 5.0%. The effective tax rate for the fourth quarter of 2014 was 40.8% compared to 56.6% for the fourth quarter of 2013.The higher income tax rate in 2013 occurred primarily due to certain deal and transaction costs that were not currently deductible and that did not result in the establishment of a deferred tax asset.The Company currently anticipates a normalized effective tax rate of 40.5% and has used that rate in the presentation of income and diluted EPS from continuing operations. Full Year Financial Results Almost Family reported full year results that included a full twelve months of operating results for the following acquisitions, as compared to results for 2013: · The December 6, 2013 acquisition of SunCrest incrementally added $127.5 million to revenue ($111.3 million VN and $16.2 million PC) and $0.83 to diluted EPS from continuing operations, as compared to the prior year. · Deal, transition and other costs approximated $5.3 million ($0.34 per diluted share) as transition and deal costs, primarily SunCrest, more than offset a $1.0 million insurance recovery of previously incurred defense costs. · The October 4, 2013 acquisition of a 61% interest in Imperium produced break even operating results. Improved cost controls, in particular tighter adherence to agency-level labor staffing standards, improved the efficiency of care delivery lowering labor costs on improved volumes improving diluted EPS by $0.31 as compared to last year. Almost Family Reports Fourth Quarter and Full Year 2014 Results Page 3 February 25, 2015 Excluding acquired revenue, Medicare rate cuts in the VN segment, from 2014’s rebasing cuts and sequestration for episodes ending after March 31, 2013, reduced revenue and operating income by $3.3 million and diluted EPS from continuing operations by $0.21.VN segment Medicare admissions increased organically by 1.8%. The effective tax rate for 2014 was 41.0% compared to 41.2% for 2013. Reclassification of Segment Reporting As previously announced the Company has updated its segment reporting to better help investors understand the performance of its core home health operations from its innovation activities.In addition certain portions of the Company’s home health operations previously reported in its Visiting Nurse Segment have been reclassified to its Personal Care Segment.These operations, which generated about $11 million in revenue in 2014, have been reclassified in line with changes in the way in which information is provided to the Company’s chief operating decision maker.Additionally, the Company believes that, due to their long-term and custodial nature and primary reimbursement source (Medicaid) presentation with the Personal Care Segment would be more meaningful to investors. Almost Family Reports Fourth Quarter and Full Year 2014 Results Page 4 February 25, 2015 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) (UNAUDITED) Three Months Ended December 31, Twelve Months Ended December 31, Net revenues $ Cost of service revenues (excluding depreciation & amortization) Gross margin General and administrative expenses: Salaries and benefits Other Deal, transition and other ) Total general and administrative expenses Operating income Interest expense, net ) Income before income taxes Income tax expense ) Net income from continuing operations Discontinued operations: Loss from operations, net of tax of ($5), ($17), ($121) and $882 - ) ) ) Gain on sale, net of tax of $973 - 3 - Loss on discontinued operations - ) ) ) Net income Net income - noncontrolling interests Net income attributable to Almost Family, Inc. $ Per share amounts-basic: Average shares outstanding Income from continuing operations attributable to Almost Family, Inc. $ Discontinued operations - ) ) ) Net income attributable to Almost Family, Inc. $ Per share amounts-diluted: Average shares outstanding Income from continuing operations attributable to Almost Family, Inc. $ Discontinued operations - ) ) ) Net income attributable to Almost Family, Inc. $ Almost Family Reports Fourth Quarter and Full Year 2014 Results Page 5 February 25, 2015 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands) December 31, 2014 ASSETS (UNAUDITED) December 31, 2013 CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable - net Prepaid expenses and other current assets Deferred tax assets TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT - NET GOODWILL OTHER INTANGIBLE ASSETS OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued other liabilities Current portion - notes payable and capital leases 51 TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES: Revolving credit facility Deferred tax liabilities Other TOTAL LONG-TERM LIABILITIES TOTAL LIABILITIES NONCONTROLLING INTEREST - REDEEMABLE - HEALTHCARE INNOVATIONS STOCKHOLDERS' EQUITY: Preferred stock, par value $0.05; authorized 2,000 shares; none issued or outstanding - - Common stock, par value $0.10; authorized 25,000; 9,574 and 9,500 issued and outstanding Treasury stock, at cost, 94 and 92 shares of common stock ) ) Additional paid-in capital Noncontrolling interest - nonredeemable ) ) Retained earnings TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ Almost Family Reports Fourth Quarter and Full Year 2014 Results Page 6 February 25, 2015 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Twelve months Ended December 31, Cash flows of operating activities: Net income $ $ Loss on discontinued operations, net of tax ) ) Net income from continuing operations Adjustments to reconcile income to net cash of operating activities: Depreciation and amortization Provision for uncollectible accounts Stock-based compensation Deferred income taxes Change in certain net assets and liabilities, net of the effects of acquisitions: Accounts receivable ) ) Prepaid expenses and other current assets ) Other assets Accounts payable and accrued expenses ) ) Net cash provided by operating activities Cash flows of investing activities: Capital expenditures ) ) Acquisitions, net of cash acquired ) ) Net cash used in investing activities ) ) Cash flows of financing activities: Credit facility repayments, net ) Proceeds from stock options exercises 11 Purchase of common stock in connection with share awards ) ) Tax impact of share awards 40 ) Payment of special dividend in connection with share awards ) - Principal payments on notes payable and capital leases ) ) Net cash (used in) provided by financing activities ) Cash flows from discontinued operations Operating activities ) Investing activities 2 Net cash provided by discontinued operations Net change in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Almost Family Reports Fourth Quarter and Full Year 2014 Results Page 7 February 25, 2015 ALMOST FAMILY, INC. AND SUBSIDIARIES RESULTS OF OPERATIONS (UNAUDITED) (In thousands) Three Months Ended December 31, Change Amount % Rev Amount % Rev Amount % Home Health Operations Net service revenues: Visiting Nurse $ % $ % $ % Personal Care % Operating income before corporate expenses: Visiting Nurse % % % Personal Care % Healthcare Innovations Revenue ) -7.1 % Operating income before noncontrolling interest ) -224.2
